DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/20/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brackmann et al. US 5810423 (hereinafter referred to as Brackmann) and further in view of Hetmann et al. US 4571884 (hereinafter referred to as Hetmann). 

Regarding claim 1, Brackmann teaches a window glass opening/closing system (abstract) for vehicles (abstract), comprising: 
a door latch device (5) including: 
		a latch (9) capable of meshing with a striker (19), 
		a ratchet (8) capable of engaging with the latch, 
		an open lever (7) capable of engaging with the ratchet, 
a ratchet detection switch (10) configured for detecting releasing operation of the ratchet by an opening operation of a door (1, detects actuation of handle which is the releasing operation of the ratchet and opening operation of door) and engagement of the ratchet to the latch; 
a locking and unlocking mechanism (button);
a window regulator (not labeled, components that connect the motor drive to the window 2 to mechanically shift it) configured for opening and closing a window glass (2) by an electric drive source (3), the window regulator which is provided at the door; and
a control device (4) configured for controlling the electric drive source of the window regulator; 
wherein the control device controls drive of the electric drive source to open the window glass to a predetermined slight opening position (as shown by D in fig 1) on the basis that the ratchet detection switch detects the releasing operation of the ratchet, 
wherein the control device controls the drive of the electric drive source to close the window glass on the basis that the ratchet detection switch detects the engagement of the ratchet to the latch, 
wherein the locking and unlocking mechanism disables the releasing operation of the ratchet by opening operation of an outside handle (18) provided on a vehicle outer side of the door (fig1), 
wherein an inside handle (the other 18) provided on a vehicle inner side of the door is connected with an inside lever (14), such that when the inside lever is turned in an opening direction (when actuated by inside handle), interlocking (NOTE: Defined by Merriam-Webster online as “to connect so that the motion or operation of any part is constrained by another”.  In this instance, the motion of the inside lever is constrained by the movement of the inside handle.) with only one opening operation motion of the inside handle, a releasing part (see fig3 – not labeled) provided at an end part of the inside lever directly comes in contact with a part (13) of the open lever to be released, and a releasing operation of the open lever (col.3 line 43-col.4 line6) and the releasing operation of the ratchet are performed to open the door, regardless of a locked state and an unlocked state of the locking and unlocking mechanism. (Brackmann col. 3 line 42- col. 4 line 6)
	Brackmann does not teach a separate door opening and closing detection switch detecting an opened state and a closed state of the door;
Hetmann teaches a window glass opening/closing system (abstract) for vehicles (motor vehicle, abstract), comprising:
a door latch device (door lock, col. 1 lines 44-64)  including:
a door opening and closing detection switch (33) detecting an opened state (col. 4 lines 63-65) and a closed state (col. 4 lines 22-25) of the door; and
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the door latch device of Brackmann, with the addition of a door opening and closing detection switch detecting an opened state and a closed state of the door, as taught by Hetmann, in order to provide a detection means for the varying physical door positions (Hetmann col.4 lines 22-25,63-65).  

Regarding claim 2, Brackmann teaches a window glass opening/closing system (abstract) for vehicle (abstract), comprising: 
a door latch device (5) including: 
	a latch (9) capable of meshing with a striker (19), 
	a ratchet (8) capable of engaging with the latch,
an open lever (7) capable of engaging with the ratchet, 
a ratchet detection switch (10) configured for detecting releasing operation of the ratchet by an opening operation of a door (1, detects actuation of handle which is the releasing operation of the ratchet and opening operation of door) and engagement of the ratchet to the latch;
a locking and unlocking mechanism (button);
a window regulator (not labeled, components that connect the motor drive to the window 2 to mechanically shift it) configured for opening and closing a window glass (2) by an electric drive source (3), the window regulator which is provided at the door; and
a control device (4) configured for controlling the electric drive source of the window regulator; 
wherein the control device controls drive of the electric drive source to open the window glass to a predetermined slight opening position (as shown by D in fig 1) on the basis that the ratchet detection switch detects the releasing operation of the ratchet, 
wherein the control device controls the drive of the electric drive source to close the window glass on the basis that the ratchet detection switch detects the engagement of the ratchet to the latch, 
wherein the locking and unlocking mechanism disables the releasing operation of the ratchet by opening operation of an outside handle (18) provided on a vehicle outer side of the door (paragraph 33-35), and
wherein an inside handle provided on a vehicle inner side (not labeled) of the door is connected with an inside lever (14), such that when the inside lever is turned in an opening direction (when actuated by inside handle), interlocking (NOTE: Defined by Merriam-Webster online as “to connect so that the motion or operation of any part is constrained by another”.  In this instance, the motion of the inside lever is constrained by the movement of the inside handle.) with only one opening operation motion of the inside handle, a releasing part (see fig3 – not labeled) provided at an end part of the inside lever directly comes in contact with a part (13) of the open lever to be released, a releasing operation of the open lever (col.3 line 43-col.4 line6)  and the releasing operation of the ratchet are performed to open the door, regardless of a locked state and an unlocked state of the locking and unlocking mechanism. (Brackmann col. 3 line 42- col. 4 line 6)
	Brackmann does not teach a separate door opening and closing detection switch detecting an opened state and a closed state of the door;
Hetmann teaches a window glass opening/closing system (abstract) for vehicles (motor vehicle, abstract), comprising:
a door latch device (door lock, col. 1 lines 44-64) including:
a door opening and closing detection switch (33) detecting an opened state (col. 4 lines 63-65) and a closed state (col. 4 lines 22-25) of the door; and
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the door latch device of Brackmann, with the addition of a door opening and closing detection switch detecting an opened state and a closed state of the door, as taught by Hetmann, in order to provide a detection means for the varying physical door positions (Hetmann col.4 lines 22-25,63-65).  

Regarding both claim 3 and claim 4, Brackmann and further in view of Hetmann further teaches the window glass opening/closing system for a vehicle according to claim 1, wherein in a case where the window glass is at an opening side (Brackmann, col.3 lines 55-62), the control device does not control the drive of the electric drive source to open the window glass (Brackmann, the window remains open, i.e. there is no further movement or control to open the window).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art is related to window glass opening/closing systems.
Related but not applied art: 
Zellmer et al. US 20120005963: Prior art does not explicitly detail the vehicle latch. 
Butera et al. US 20060265965: Prior art does not explicitly detail the vehicle latch.
Zagler US 20010033223: Prior art does not explicitly detail the vehicle latch.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334. The examiner can normally be reached Monday - Thursday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.F.A./
Examiner
Art Unit 3675



/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675